A0245B (Rev. 11/16) Judgment in a Crirninal CaSe
Sheet 1

 

 

UNiTEi) STATES Dis'iRicT CoURT
Wes_tei“n District of Washington

UNITED STATES OF A}/[ERICA JU])GMENT [N A CR[M]NAL CASE
v. '

Ignacio -Garnez-Lopez Case Nurnber: 2:18CR001 19JLR-001
' USM Number: 59098-303

Sara Brin and Andrew Kennedy
Defeiidant’s Attorney

THE DEFENDANT:
pleaded guilty to count(s) 1 of the lndictment

[] - pleaded nolo contendere to count(s)

 

which Was accepted by the court.
|:| Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses.'
Title & Section Nature of Offense t Oi`i`ense Encled Count
8 U.S.C. § 1326(a) _ n lllegal Reentry After Deportation 04/18/2018 1

The defendant is sentenced as provided in pages 2 through 4 of this judgmentl The sentence is imposed pursuant to
the Sentencing Reform Act of 1984. '

|:| The defendant has been found not guilty on count(s)

 

|:l Count(s) |:| is |] are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, res_titution, costs, and_ special assessments imposed by this judgment are fully paid. 'If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in ec _ mic circumstances

 

 

 

 

f\ ' is
nited States Attorn

lTM rv j,/z,Q/qnl

lepositi n of ltdde »/\X

Signatui.'e of Jud

The I-Ionora le J ames L. Robart
United State District Judge
Nanie and Title f Ju_dge-

jim rif Qoi@\

Date

   

 

 

AOZ¢lSB (Rev. ll:f 16) Judgrnent in a Criminal Ca_se
Sheet 2 _ linprisoninent

DEFBNDANT: Ignacio Gamez-Lopez
CAS-E NUMBER: 2:18CR001 19JLR-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United .States Bureau of Prisons to be imprisoned for a total term of:

F;"_` rt M¢,\+L\ 5 l W | .’)' |r\ Cf`¢'_»é,\.")` ‘FGF 'i`|`/L»-`. ;Q. "'"f€-, A_.
o»t: "'l § ' cl a <;

|:l The court makes the following recommendation to the Bureau of Prisons:

 

 

Judgment a Pagc 2 of 4

 

|:| The defendant is remanded to the custody of the United States Marshal.

¢Ml` he defendant shall surrender to the United States Marshal for this district)"m'>r{/\{.¢- ¢L'\.»\fl.> w MKL§;
i:| at |:| a.rn. |:| p.m. on
m notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:l before 2 p.m. on
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pret'rial Services Office.

 

 

 

 

 

' RETURN .
Iliave executed this judgment as folloWs:
Defendant delivered on n - ' to
at , With a certified copy of this judgment ` `
UNTTED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 

AO245B (Rev. llf16) Judgment in a Crirninal Case
Sheet 5 - Criininal Monetail'y Penalties

Judgment _ Page`f§ of 4
DEFENDANT: Ignacio Gamez~Lopez

CASE_ NUMBER: 2218CR00119JLR-001
CRIMINAL MoNETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment ' JVTA Assessment* ' Fine Restitution
TOTALS $ 100 Not applicable Waived Not applicable
|:| 'The determination of restitution is deferred until . An Amended Judgmenf in a Criminal Case (AO 245€')

will be entered after such determination _
ij The defendant must make restitution (inoludi`ng- community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However,_ pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee ` Total Loss’r Restitution Ordered Priority or Pereentage
TOTAL_S $ (}.OO $ 0.00
|:| Restitution amount ordered pursuant to'plea agreement $

 

|:l The defendant must pay interest on restitution and a fine of more than $2, 500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U. S C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default pursuant to 18 U S. C. § 3612(g).

l:| The court determined that the defendant does not have the ability _to' pay interest and it is ordered that:

l:| the interest requirement is waived for the |:| fine I:| restitution

l:l the interest requirement for then l:| fine |:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived. .

* Justice for Victims of Trafficking Act of 2015 Pub. L. No 114~ 22.
** `Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13 1994 but before April 23, 1996

 

A0245B (Rev. ]1/1‘6) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

 

Judgment 4 Pa§e=-?l of 4
DEFENDANT': Ignacio Gamez-L-op ez
CASE NUMBER: 2:-18CR001 19JLR-001

SCHEDULE ()F PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATE'LY. Any unpaid amount shall be paid to
Clerlc's Office, United States District Court, 7 00 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or 325.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

|:l During` the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:! During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment.

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established Whenever possible. The
defendant must notify the Court, the United States Probation Office., and the United States Attomey's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financial Respon-sibility Program aremade to the United States District Court,
Western District of` Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(i_es) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposedl

ij Joint and Several

Defendant and Co-Defendant Narnes and Case Numbers awarding defendant number), Total Amount, loint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
in The defendant Shaii pay the renewng court ccsr($):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall'be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, {7) JVTA -Assessrne'nt, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

